
	

114 HR 4354 IH: To affirm the power of the President to revoke the Presidential Medal of Freedom awarded to Bill Cosby and to provide for criminal penalties for anyone who wears or publicly displays a Presidential Medal of Freedom that has been revoked.
U.S. House of Representatives
2016-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4354
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2016
			Mr. Gosar (for himself, Mr. Babin, Mrs. Black, Mr. DeSantis, Mr. Jones, Mr. Miller of Florida, Mr. Rigell, Mrs. Walorski, Mr. Harris, Mr. Burgess, Mr. Trott, Mr. Salmon, Ms. Speier, Mr. Palazzo, Ms. McSally, Mr. Franks of Arizona, and Mr. Huffman) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To affirm the power of the President to revoke the Presidential Medal of Freedom awarded to Bill
			 Cosby and to provide for criminal penalties for anyone who wears or
			 publicly displays a Presidential Medal of Freedom that has been revoked.
	
	
		1.Sense of Congress that the President should revoke the Presidential Medal of Freedom awarded to
			 Bill Cosby
 (a)FindingsCongress finds the following: (1)Established in 1963 and bestowed by the President of the United States, the Presidential Medal of Freedom is the highest civilian honor of our Nation.
 (2)The Presidential Medal of Freedom is awarded to recipients for especially meritorious contributions to the security or national interests of the United States, to world peace, or to cultural or other significant public or private endeavors.
 (3)William Henry Bill Cosby, Jr. (in this subsection referred to as Cosby), received the Presidential Medal of Freedom in 2002. (4)In recent months, more than 50 women have come forward and conveyed disturbing accounts of sexual assault and drugging by Cosby.
 (5)The statute of limitations has expired for many of these incidents, and as a result, the majority of these women will never get their day in court.
 (6)According to the New York Daily News, court documents obtained by the Associated Press on Monday, July 7, 2015, revealed that Cosby admitted under oath that he bought Quaaludes to dope the women he wanted to grope—and slipped the sedative to at least one lady and other people.
 (7)During a deposition on September 29, 2005, a lawyer, Dolores Troiani, asked Cosby, When you got the Quaaludes, was it in your mind that you were going to use these Quaaludes for young women that you wanted to have sex with? and Cosby answered Yes..
 (8)On December 30, 2015, prosecutors from Montgomery County, Pennsylvania, charged Cosby with three counts of felony aggravated indecent assault for allegedly drugging and sexually assaulting a young woman in 2004.
 (9)The prosecutors noted in an affidavit of probable cause that Cosby obtained seven separate prescriptions for Quaaludes that he did not personally ingest, nor ever intended to personally ingest and that the victim’s substantially impaired condition prevented her ability to consent, or even defend herself from Cosby’s sexual assault.
 (10)Cosby has admitted to drugging women with the intention to satisfy his sexual desires, and, therefore, the Federal Government should not recognize Cosby with an honor like the Presidential Medal of Freedom.
 (b)Sense of CongressIt is the sense of Congress that the President should revoke the Presidential Medal of Freedom awarded to William Henry Bill Cosby, Jr.
			2.Criminal penalty for wearing or displaying a revoked Presidential Medal of Freedom
 (a)In generalChapter 33 of title 18, United States Code, is amended by adding at the end the following:  717.Revoked Presidential Medal of FreedomWhoever, with the intent to defraud any person, wears or publicly displays a Presidential Medal of Freedom that has been declared to be revoked by the President shall be fined under this title or imprisoned for not more than one year, or both..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 33 of title 18, United States Code, is amended by inserting after the item relating to section 716 the following:
				
					
						717. Revoked Presidential Medal of Freedom.
					.
			
